The only question involved is the authority of the Commissioner of Finance and Taxation, with the approval of the Governor and the Attorney-General, to sell and convey lands purchased by the State at delinquent tax sales. The chancellor held that he had such power, and the defendant has appealed and assigned errors.
The controversy grows out of a clerical error. Chapter 602, Acts of 1907, is divided into sections, numbered consecutively from one to eighty-one, with the exception that there are two sections numbered fifty-eight and no section numbered fifty-seven. It requires no argument to sustain the position of the State that this was a clerical error in which the draftsman of the act, by mistake or inadvertence, numbered the section intended for fifty-seven, fifty-eight.
The section which should have been numbered fifty-seven authorizes the Comptroller, with the approval of the Governor and Attorney-General, to sell and convey such lands.
Chapter 602, Acts of 1907, was amended in several particulars, among others, by striking out section 58, by chapter 115, Acts of 1921.
When the context and subject-matter are considered, we have no hesitancy in holding that it was the intention of the legislature to repeal the second section bearing the number 58.
Chapter 136, Acts of 1929, amends chapter 602, Acts of 1907, so as to provide that such lands may be sold by *Page 133 
the Commissioner of Finance and Taxation, with the approval of the Governor and Attorney-General.
We also agree with the chancellor that, had the first section numbered 58 been repealed by the Act of 1921, the Act of 1929 confers authority upon the Commissioner to sell. If it be assumed that section 57 of the Acts of 1907 was repealed by the Act of 1921, we have been referred to no rule of law that would prevent the legislature, at a subsequent term, from again amending the original act so as to empower the Comptroller or the Commissioner to sell and convey these lands.
We hold, therefore, that upon both theories advanced by the State a sale by the Commissioner, with the approval of the other officials, is valid.
The decree of the chancellor will be affirmed, and the cost of the appeal taxed to the defendant. *Page 134